Citation Nr: 1546327	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-28 728A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





REMAND

The Veteran served on active duty from February 1953 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran is seeking service connection for COPD and has made general allegations regarding exposure to radiation, asbestos, and herbicides in service.  In this regard, the Board notes that radiation exposure is not apparent from the record currently before it and the Veteran's assertions regarding exposure to herbicides while serving in Vietnam appear to be unsubstantiated as his service personnel records fail to suggest that the Veteran had foreign service in Vietnam.  The Veteran's service personnel records do, however, shows that he served as an airborne radio operator on C-124 type aircraft, conducting air to air and air to ground communications.  His service duties also required him to perform minor maintenance on radio equipment.  Based on the Veteran's service duties, the agency of original jurisdiction conceded in-service asbestos exposure.  See April 2014 Statement of the Case (SOC); see also Veteran's Benefits Administration Adjudication Procedure Manual (M21-1) Part IV, Subpart ii, Ch.1, Section I (August 7, 2015) (listing a radioman's probability of asbestos exposure as "minimal").

In the instant case, the AOJ obtained a medical opinion concerning the likelihood that the Veteran's diagnosed COPD and asbestosis was attributable to service.  Specifically, the examiner was requested to opine whether it was at least as likely as not that the Veteran's "asbestosis/COPD was caused by asbestos exposure that occurred during [the Veteran's] duties as an airborne radio operator."  The AOJ pointed out that in addition to evidence showing that the Veteran was exposed to asbestos post-service when he was employed as a shipyard laborer from 1974 to 1977, his service records showed that he repaired radio equipment, which may have involved exposure to asbestos or a fire retardant.  The examiner was also requested to consider the findings of "old pleuritis" documented on the report of a September 1978 chest x-ray.  The Veteran was examined in April 2014 and an etiology opinion was also obtained.  The examiner noted diagnoses of COPD and asbestosis and recorded the Veteran's assertions that his COPD began in service related to tobacco use but that he was asymptomatic until he took a civilian job with a military contractor remodeling an old ship in the shipyards in New Orleans, Louisiana.  Regarding the likelihood that the Veteran's diagnosed respiratory conditions are attributable to any asbestos exposure resulting from his duties as an airborne radio operator, the examiner provided a negative nexus opinion, stating that the record "do[es] not provide any objective credible evidence of potential exposure to asbestos during military service."

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2014).  Here, the AOJ conceded that the Veteran was exposed to asbestos in service related to his duties as an airborne radio operator.  Although the examiner was requested to consider this in-service exposure in opining as to the etiology of the Veteran's COPD and asbestosis, the examiner based his negative nexus opinion on his own determination that the record did not provide any objective credible evidence of in-service asbestos exposure.  Because, however, the AOJ conceded the Veteran's in-service asbestos exposure and because the examiner was requested specifically to consider that exposure in forming his opinion, the examiner's opinion is not adequate, especially in light of the M21-1 provision indicating the likelihood of at least some, even if only minimal, in-service asbestos exposure related to the Veteran's service duties.  Accordingly, the matter must be remanded for the VA clinician who provided the April 2014 etiology opinion regarding the Veteran's diagnosed pulmonary conditions to provide an addendum to that report that takes into account the Veteran's conceded in-service asbestos exposure.



Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the examiner who conducted the April 2014 VA respiratory examination, if that examiner is still available, provide an addendum that considers the impact of the Veteran's conceded in-service asbestos exposure on his subsequent development of COPD and/or asbestosis.  (If the examiner is no longer available, forward the claims file to an appropriate VA medical professional.) 

The AOJ should ensure that the addendum request states all applicable information as to the Veteran's already conceded asbestos exposure to include the Veteran's MOS and probability of asbestos exposure.  See M21-1, Part IV, Subpart ii, Ch.1, Section I.3.f..  

The entire claims file and a copy of this remand must be provided to and reviewed by the examiner.  After reviewing the record, the examiner should be asked to opine whether, based on consideration of the Veteran's conceded in-service asbestos exposure, it is at least as likely as not that any diagnosed respiratory disability is related to the Veteran's active military service.  

The examiner should provide a complete rationale for his determination that includes discussing why any in-service asbestos exposure is not sufficient to support a finding of service connection in this case.  The examiner should also discuss the significance of the findings of "old pleuritis" documented on the report of a September 1978 chest x-ray.  The examiner is reminded that merely listing evidence is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles and the examiner's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

2.  After completing the above, and any other development deemed necessary, readjudicate the issues on appeal based on the entirety of the evidence. If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.  The case should then be returned to the Board for appropriate appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

